Citation Nr: 1112260	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  06-07 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease secondary, as directly incurred in service including as due to herbicide exposure, as secondary to service-connected diabetes mellitus, and as a presumptive disease due to herbicide exposure in service.  

2.  Entitlement to a certificate of eligibility for specially adapted housing or special home adaptation grant.

3.  Entitlement to a certificate of eligibility for automobile and adaptive equipment or for adaptive automobile equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1962 to March 1988.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board likewise denied the Veteran's claim in an October 2009 decision, essentially on the basis that the heart disease was not related to the Veteran's service-connected diabetes mellitus.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an October 2010 Joint Motion for Remand and to Stay Further Proceedings.  The parties requested that the Court vacate the Board's October 2009 decision and remand the matter so that the Board could address lay statements made by the Veteran and service treatment records (STR) showing complaints of chest pain while the Veteran was on active duty.  

The Veteran's appeal for service connection for coronary artery disease has evolved to encompass multiple theories of entitlement, namely, as directly incurred in service (including as due to herbicide exposure), as secondary to service-connected diabetes mellitus, and as a presumptive disease based on herbicide exposure in service.  During the pendency of this appeal, regulations regarding presumptive service connection as a result of exposure to the herbicide Agent Orange were implemented.  In this Board decision, the Board grants service connection for coronary artery disease as a presumptive disease (ischemic heart disease) based on this liberalizing regulatory change, which became effective August 31, 2010.  Because the basis for the grant of presumptive service connection is the liberalizing regulatory change adding ischemic heart disease to the list of presumptive diseases, which only became effective on August 31, 2010, the Board's grant of presumptive service connection is not a full grant of the benefit sought on appeal because service connection has not been granted for the claim period from date of receipt of claim for service connection to August 31, 2010.  

For this reason, and notwithstanding that presumptive service connection is being granted from August 31, 2010, the Board will address the other theories of service connection (direct incurrence and as secondary to diabetes mellitus) as a separate service connection issue.  Generally, all theories of entitlement remain with an issue and are adjudicated as part of one "issue"; however, in this Veteran's case, because the evidence clearly establishes that a grant of presumptive service connection is warranted for the period from August 31, 2010, and in light of the fact that further development and adjudication and Court review will delay final adjudication of the adjudication on other theories of entitlement (that are relevant to the claim period prior to August 31, 2010), the Board finds that it is in the Veteran's best interest to grant the benefit to which he is clearly entitled (presumptive service connection for ischemic heart disease from August 31, 2010) while the remaining theories of service connection are being developed and adjudicated.

The remaining aspect of the issue of service connection for coronary artery disease (on a direct basis and as secondary to service-connected diabetes mellitus) for the period prior to August 31, 2010, special adapted housing, a special home adaptation grant, and special automobile adaptive equipment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  During service, the Veteran served in the Republic of Vietnam where he was exposed to the defoliant Agent Orange.  

2.  The Veteran has been diagnosed as having coronary artery disease, which is a form of ischemic heart disease.  


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in-service, effective from August 31, 2010.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010); 75 Fed.Reg. 53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  With regard to the grant of presumptive service connection for coronary artery disease for the period from August 31, 2010, this is a full grant of benefits sought for this period; therefore, no further discussion of how VA has fulfilled the duties to notify and assist the Veteran is necessary.  With regard to the remaining aspect of the claim for service connection for coronary artery disease under direct and secondary service connection theories, how VA has fulfilled the duties to notify and assist with regard to this issue will be discussed when this issue is again addressed on the merits.  

Presumptive Service Connection for Coronary Artery Disease

The law establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  The list of diseases includes ischemic heart disease.  The term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  75 Fed.Reg. 53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).  

The Veteran's service records confirm that he served in the Republic of Vietnam.  Hence, the Board presumes that the Veteran was exposed to Agent Orange in service.  The evidence of record shows that the Veteran was diagnosed with coronary artery disease, a form of ischemic heart disease, since at least June 2000.  Applying the law to the facts in this case, entitlement to service connection for coronary artery disease, on a presumptive basis is warranted from August 31, 2010, 

the effective date of the liberalizing change to the list of herbicide presumptive diseases.  See 38 C.F.R. §§ 3.307, 3.309; 75 Fed.Reg. 53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).  


ORDER

Service connection for coronary artery disease as a result of defoliant exposure is granted.  


REMAND

As indicated above, although the Board has granted presumptive service connection based on the liberalizing regulatory change adding ischemic heart disease to the list of presumptive diseases, which only became effective on August 31, 2010, the Board's grant of presumptive service connection is not a full grant of the benefit sought on appeal because service connection has not been granted for the claim period from date of receipt of claim for service connection to August 31, 2010.  

The United States Court of Appeals for Veterans Claims (Court) specifically instructed the Board to consider direct service connection theory of entitlement to service connection for coronary artery disease, based on statements made by the Veteran in his substantive appeal that he had angina during service, and a 1982 service treatment record entry showing that he was treated for severe chest pain while on active duty.  For these reasons, the Board will continue to address the other theories of service connection (direct incurrence and as secondary to diabetes mellitus) as a separate service connection issue, as they remain relevant to the remaining service connection claim period prior to August 31, 2010.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that, even if the statutory presumptions are inapplicable, the herbicide presumptive statute does not preclude a veteran from establishing service connection with proof of actual direct causation). 

The Veteran has not been afforded a medical examination to ascertain whether his current coronary artery disease is related to those in-service events.  The Board finds that the Veteran should be afforded a medical examination in order obtain an opinion as to whether his current coronary artery disease is etiologically related to his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the issues of special adapted automobile or special adapted housing and home adaptation, eligibility for these benefits requires loss of use of one or more extremities.  Service-connected disabilities that may be pertinent to these requirements include peripheral neuropathy of both upper and lower extremities and degenerative joint disease of each knee.  The Veteran has not been found to have lost the use of any of his extremities; however, he has not been specifically evaluated for such a determination as to loss of use of extremities.  Under these circumstances, the Board finds that additional examinations are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination for the coronary artery disease.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the coronary artery disease is related to service, including directly related to herbicide exposure in service.  In rendering this opinion, the examiner is requested to specifically review and comment on statements made by the Veteran in his substantive appeal that he had angina during service, and a 1982 service treatment record entry showing that he was treated for severe chest pain. 

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the extent of disabilities of his upper and lower extremities.  The examiner should be requested to render an opinion regarding whether, in accordance with the criteria set forth in 38 C.F.R. § 4.63, it is at least as likely as not (probability 50 percent of more) that the Veteran has lost the use of any of his extremities.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


